Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 28, 2015 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File No.: 001-35080 Kips Bay Medical,Inc. (Exact name of registrant as specified in its charter) Delaware 20-8947689 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3405 Annapolis Lane North, Suite200
